10
LL
12
13
14
15
16
Lif
18
19
20
21
22
23
24
25
26
Zit

28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MARTHA CROSTHWAITE, Case No. 2:18-cv-05576-MAA

Plaintiff,
V. JUDGMENT

ANDREW M. SAUL, Commissioner
of Social Security,

Defendant.

 

 

 

In accordance with the Memorandum Decision and Order Reversing
Decision of the Commissioner and Remanding for Further Administrative
Proceedings filed herewith,

IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is reversed and this matter is remanded for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

DATED: August |4 _, 2019

 

| yee
MARIA RO

UNITED TES MAGISTRATE JUDGE

 
